t c memo united_states tax_court jeffrey siegel and sandra siegel petitioners v commissioner of internal revenue respondent docket no filed date peter j tomao and lawrence j scherer for petitioners jerry m innocent and gennady zilberman for respondent memorandum findings_of_fact and opinion colvin judge respondent determined that petitioners had a dollar_figure deficiency in federal_income_tax for this determination resulted from respondent’s disallowance of dollar_figure of petitioners’ dollar_figure deduction of payments of alimony arrearages for we granted respondent’s motions to remove the small_tax_case designation and for leave to file an amended answer asserting an increased deficiency against petitioners based on the denial of dollar_figure instead of dollar_figure of petitioners’ alimony deduction thus the issue for decision is whether petitioners are entitled to deduct as alimony arrearages dollar_figure as petitioners claimed and contend or dollar_figure as respondent contends we hold that petitioners are entitled to deduct alimony of dollar_figure for findings_of_fact some of the facts have been stipulated and are so found a mr siegel’s prior marriage jeffrey siegel petitioner and belinda johnson his ex-spouse were married on date and have two daughters petitioner and his ex-spouse were divorced pursuant to a judgment of divorce entered in the supreme court of new york county of nassau on may 1under the tax cuts and jobs_act of pub_l_no sec stat pincite0 alimony paid is no longer deductible if paid pursuant to a divorce instrument executed after date that statutory change does not apply to the tax_year before the court in this case 2petitioners resided in florida when the petition was filed unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue rule references are to the tax_court rules_of_practice and procedure under the judgment of divorce petitioner was required to make monthly spousal maintenance payments to his ex-spouse of dollar_figure per month and child_support payments of dollar_figure per month b petitioner’s maintenance obligations from to after the divorce petitioner’s business went into bankruptcy his income fell drastically and he fell behind in making the payments required by the judgment of divorce in date his ex-spouse obtained an order from a judge of the supreme court of new york county of nassau for entry of a money judgment3 of dollar_figure against petitioner on date the family court of new york county of new york found petitioner to be in arrears of dollar_figure on date the family court issued a money judgment of dollar_figure against petitioner c petitioner’s maintenance obligations from to on date petitioner’s ex-spouse filed a motion in the supreme court of new york county of nassau to hold petitioner in contempt and to enforce the financial provisions of the judgment of divorce petitioner filed a motion on date seeking to reduce his child_support and obtain money judgment has been defined as a judgment for damages subject_to immediate execution as distinguished from equitable or injunctive relief black’s law dictionary 9th ed other relief and to consolidate those requests with his ex-spouse’s contempt petition those cases were consolidated and a hearing was held before a special referee of the supreme court of new york county of nassau who issued a report dated date from the entry of the money judgment until the issuance of the date report petitioner made child_support and alimony payments to his ex-spouse totaling dollar_figure the special referee recommended that the supreme court of new york county of nassau grant petitioner’s motion to reduce the amount of petitioner’s child_support payments and also concluded that petitioner had willfully failed to comply with a lawful order of support taking into account the reduction of petitioner’s support obligations the special referee calculated that from date to date petitioner owed his ex-spouse dollar_figure in child_support alimony and attorney’s fees taking into account payments made by petitioner from date through date the total remaining arrearages were dollar_figure the referee also recommended that the supreme court of new york county of nassau award attorney’s fees of dollar_figure to petitioner’s ex-spouse finally the special referee found that petitioner owed dollar_figure to a financial_account held by one of his daughters d order by order dated date order the supreme court of new york found petitioner to be in contempt and sentenced him to days in jail unless he paid dollar_figure to his daughter’s account and dollar_figure to his former spouse the order also confirmed all of the findings of the special referee in this order the court stated that it is ordered and adjudged that defendant jeffrey siegel is found to be in contempt for his wilful violations of the terms of orders of the court having the opportunity to be fully heard on the issue at hearing the defendant jeffrey siegel is sentenced to incarceration in the nassau county correctional facility for a period of one hundred and fifty days the court hereby stays this provision for defendant’s incarceration and permits the contemnor to purge his contempt by the payment of dollar_figure to the account of daughter and naming the wife the trustee of this account and the payment of dollar_figure to plaintiff both of these purge provisions shall be made on or before date payment to the plaintiff of the sum of dollar_figure shall be by bank or certified check delivered to plaintiff’s attorney the failure to make the payments directly to the plaintiff and to the daughter’s account and to name the wife as trustee as directed herein on or before date shall result in the issuance of a warrant of arrest for the contemnor jeffrey siegel petitioner submitted a check for dollar_figure to the attorneys for his ex-spouse on date the office of child_support enforcement applied dollar_figure of this payment to arrearages petitioner owed to his ex-spouse e petitioners’ tax_return for on their jointly filed form_1040 u s individual_income_tax_return for tax_year petitioners deducted dollar_figure for alimony paid opinion the sole issue for decision is whether petitioners may deduct alimony paid of dollar_figure as petitioners contend or only dollar_figure as respondent contends ie whether dollar_figure that petitioner paid in response to the order is deductible a burden_of_proof the commissioner’s determinations in a notice_of_deficiency are generally presumed correct and the taxpayer bears the burden of proving them erroneous rule a 290_us_111 however if the commissioner raises a new issue or seeks an increase in the deficiency the commissioner has the burden_of_proof as to the new issue or the increased deficiency rule a petitioners contend that the burden_of_proof on all amounts in dispute shifts to respondent under sec_7491 we need not consider the burden_of_proof further because no fact is in dispute relating to petitioners’ claim b sec_71 alimony_or_separate_maintenance_payment is defined in sec_71 as any payment in cash if such payment is received by a spouse under the divorce decree the divorce or separation agreement does not designate such payment as a payment which is not includible in gross_income under sec_71 and not allowed as a deduction under sec_215 the spouses are not living in the same household at the time of the payment and there is no liability to make the payments for any period after the death of the payee spouse and there is no liability to make any payment in cash or property as a substitute for such payments after the death of the payee spouse the parties agree that the payments made pursuant to the order meet the first three criteria but they dispute whether petitioner would have remained liable for making the payments after his ex-spouse’s death c the parties’ primary contentions petitioners contend that they may deduct dollar_figure because the amount was payment of alimony arrearages pursuant to petitioner’s maintenance obligations and lump-sum payments of alimony arrearages retain their character as alimony paid respondent contends that the order should be treated as a money judgment because the new york court which issued it was authorized only to issue a money judgment to enforce the payment of alimony arrearages petitioners respond to that contention by citing authority under new york law for the issuance of a contempt order to achieve the payment of alimony arrearages d discussion whether alimony arrearages petitioner paid retain their character as alimony paid petitioner paid dollar_figure of arrearages relating to the termination of his prior marriage to avoid imposition of a 150-day jail term under the order of that amount dollar_figure was arrearages in alimony payments lump-sum payments of alimony or child_support arrearages generally retain their character as alimony or child_support for federal tax purposes 74_f3d_661 5th cir 87_tc_1029 davis v commissioner 41_tc_815 berry v commissioner tcmemo_2005_91 see also revrul_55_457 1955_2_cb_527 whether the order is a money judgment the order found petitioner in contempt and provided a choice to petitioner go to jail for days or pay dollar_figure in arrearages relating to his divorce it did not require any payment if petitioner decided to accept the jail term the order can be contrasted with the money judgment the money judgment states that judgment be entered in favor of petitioner’s ex- spouse against petitioner in the amount of dollar_figure the money judgment also states that a certified copy of said judgment may be filed in the county clerk’s office in accordance with s ection of the family court act under new york law a certified copy of the order directing the entry of a money judgment shall be entered in the office of the clerk of the county in which the proceeding was commenced n y fam ct act fca sec_460 mckinney in contrast with the money judgment the order enters no judgment in favor of petitioner’s ex-spouse and by its terms provided her with no means of enforcing the judge’s order by its terms the order clearly is not a money judgment the order is a contempt order to achieve the payment of alimony arrearages as petitioner contends whether the order should be treated as a money judgment respondent contends that the order was or should be treated as a money judgment because fca sec_454 mckinney provides that the judge upon a finding of failure by a party to comply with a lawful support order shall enter a money judgment under fca sec_460 fca sec_454 provides in pertinent part if a respondent is brought before the court for failure to obey any lawful order of support and if after hearing the court is satisfied by competent proof that the respondent has failed to obey any such order the court may use any or all of the powers conferred upon it by this part the court has the power to use any or all enforcement powers in every proceeding brought for violation of a court order under this part regardless of the relief requested in the petition upon a finding that a respondent has failed to comply with any lawful order of support a the court shall enter a money judgment under section four hundred sixty of this article and upon a finding by the court that a respondent has willfully failed to obey any lawful order of support the court shall order respondent to pay counsel fees to the attorney representing petitioner pursuant to section four hundred thirty-eight of this act and may in addition to or in lieu of any or all of the powers conferred in subdivision two of this section or any other section of law a commit the respondent to jail for a term not to exceed six months fca sec_460 provides in pertinent part where the family court enters an order a requiring any party to provide for the support of another party or child or both or b providing for the support or maintenance of a spouse or former spouse or child or both on a referral from the supreme court in an action for divorce separation annulment or a proceeding for the determination of the custody of a minor by writ of habeas corpus or by petition and order to show cause or c enforcing or modifying an order or decree of a court of competent jurisdiction not of the state of new york providing for the support of the petitioner and or child_support or d awarding support under article five-b of this act or e awarding counsel fees under this act and the party defaults in paying any sum of money due as required by the order directing the payment thereof the court without regard to the amount due shall make an order directing the entry of judgment for the amount of child_support arrears together with costs and disbursements the court shall make an order directing the entry of judgment for the amount of arrears of any other_payments so directed together with costs and disbursements unless the defaulting party shows good cause for failure to make application_for relief from the judgment or order directing such payment prior to the accrual of such arrears thus respondent contends in essence that because fca sec_454 provides that the judge shall enter a money judgment the order is or should be treated as a money judgment we disagree first as just discussed by its terms the order is not a money judgment second and more fundamentally beyond the authority provided by fca sec_454 a judge of the supreme court of the state of new york which issued the order also has authority to find a party in contempt under the circumstances present here and to impose a jail sentence if a mandated payment is not made n y c p l r mckinney provides that e very court in which a special proceeding to enforce a money judgment may be commenced shall have power to punish a contempt of court committed with respect to an enforcement procedure n y jud law sec_753 mckinney provides a a court of record has power to punish by fine and imprisonment or either a neglect or violation of duty or other misconduct by which a right or remedy of a party to a civil_action or special proceeding pending in the court may be defeated impaired impeded or prejudiced in any of the following cases a party to the action or special proceeding an attorney counselor or other person for the non-payment of a sum of money ordered or adjudged by the court to be paid in a case where by law execution can not be awarded for the collection of such sum except as otherwise specifically provided by the civil practice law and rules or for any other disobedience to a lawful mandate of the court as a court of record with the authority to enforce a money judgment the supreme court of the state of new york nassau county had contempt authority under both n y c p l r and n y jud law sec_753 4respondent relies on iglicki v commissioner tcmemo_2015_80 which involved a payment made pursuant to a money judgment having decided that the order was not a money judgment see supra pp we need not consider continued conclusion on the basis of the foregoing we hold that petitioners may deduct alimony paid of dollar_figure for decision will be entered for petitioners continued iglicki
